                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



JACK ALFRED STRUBEL, JR.,                                      Civ. No. 6:18-cv-00881-AA
                                                                    OPINION & ORDER
                      Plaintiffs,
              v.

SAIF CORPORATION and CHEMEKETA
COMMUNITY COLLEGE

                      Defendants.


AIKEN, District Judge.

       Plaintiff Jack Alfred Strubel Jr. seeks leave to proceed in Jonna pauperis ("IFP") in this

action against defendants SAIF Corporation ("SAIF") and Chemeketa Community College. For

the reasons set forth below, plaintiffs Complaint, (doc. 1), is DISMISSED, with leave to amend.

The Court defers ruling on plaintiffs Application for Leave to Proceed IFP, (doc. 2), pending

submission of an amended complaint. Further, plaintiffs Motion for Appointment of Counsel

(doc. 4) is GRANTED in PART and DENIED in PART

                                      BACKGROUND

       Plaintiffs complaint is somewhat limited in terms of factual allegation, though it does

appear that plaintiff suffered an injury by falling from a ladder while at Chemeketa Community

College. Thereafter, the Court infers that he accessed workers compensation benefits through

SAIF. Plaintiff complains that while was able to be examined by a SAIF approved doctor, he



Page I -OPINION & ORDER
was unable to obtain a second opinion from another physician through SAIF. He requests that

this Court order SAIF to fix what he styles as misdiagnoses, but the Court infers to be a decision

that he could work on modified light duty.

                                      LEGAL STANDARD

       Generally, all parties instituting any civil action in United States District Court must pay

a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP statute, 28 U.S.C. §

1915(a)(l), provides indigent litigants an opportunity for meaningful access to federal courts

despite their inability to pay the costs and fees associated with that access. To authorize a

litigant to proceed IFP, a comi must make two determinations. First, a court must detennine

whether the litigant is unable to pay the costs of commencing the action. 28 U.S.C. § I 915(a)(l).

Second, it must assess whether the action is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune to such

relief. 28 U.S.C. § 1915(e)(2)(B).

       In regard to the second of these dete1minations, district comis have the power under 28

U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on the

defendants, and must dismiss a complaint if it fails to state a claim. Courts apply the same

standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). To

survive a motion to dismiss under the federal pleading standards, the complaint must include a

short and plain statement of the claim and "contain sufficient factual matter, accepted as true, to

'state a claim for relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the comi to draw the reasonable inference




Page 2 -OPINION & ORDER
that the defendant is liable for the misconduct alleged. The plausibility standard . . . asks for

more than a sheer possibility that a defendant has acted unlawfully." Id.            The comt is not

required to accept legal conclusions, unsupported by alleged facts, as true. Id.

        Pro se pleadings are held to less stringent standards than pleadings by attorneys. Haines

v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should construe pleadings by prose

plaintiffs liberally and afford the plaintiffs the benefit of any doubt.        Karim-Panahi v. Los

Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir. 1988). Additionally, a prose litigant is

entitled to notice of the deficiencies in the complaint and the oppo1tunity to amend, unless the

complaint's deficiencies cannot be cured by amendment. Id.

                                            DISCUSSION

        There are several issues with plaintiffs Complaint, as currently pleaded. The first and

most serious is jurisdictional. Federal courts are courts of limited jurisdiction, "possessing only

that power authorized by Constitution and statute." Gunn v. Aiinton, 568 U.S. 251, 256 (2013)

(internal quotation marks and citation omitted). Federal jurisdiction may be based upon the

presence of a federal question or on diversity of citizenship. 28 U.S.C. §§ 1331, 1332. To

invoke federal question jurisdiction, a plaintiff must plead that the defendant has violated some

constitutional or statuto1y provision. To establish diversity jurisdiction, a plaintiff must allege

that he or she is a citizen of one state, that all the defendants are citizens of other states, and that

the damages are more than $75,000.

        Here, plaintiff alleges that this case involves a federal question, however, his complaint

fails to identify any federal statute or constitutional provision under which his claim would fall.

In his civil complaint cover sheet, plaintiff identified "Personal Injury - Medical Malpractice" as

the nature of his suit, but tort is not an exclusive issue of federal law. Plaintiff also identified




Page 3 -OPINION & ORDER
"Constitutionality of State Statutes" as a basis of this suit. However, plaintiff fails to point to

any specific Oregon statute which may be unconstitutional. Thus, plaintiff has failed to establish

jurisdiction pursuant to a federal question at this time.

        Further, it does not appear that diversity jurisdiction is satisfied by the Complaint.

Plaintiff does not allege an amount in controversy over $75,000, and there is not complete

diversity between the parties as all reside or are incorporated in the State of Oregon. Also,

confusingly, plaintiff checked a box on his civil cover sheet indicating that this action was

removed from state court. However, the Court can find no record of a state proceeding based on

the information in the complaint.

       Though the Court cannot reach the question due to the nature of the factual allegations in

plaintiffs Complaint, if plaintiff is trying to challenge an Oregon state workers compensation

decision, then his claim may also be barred under the Rooker-Feldman doctrine. Federal courts

other than the Supreme Court lack the jurisdiction to correct state court judgments. Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 483 n. 16 (1983). 1 It is also unclear whether plaintiff pursued any

appeals in Oregon state courts before filing the present Complaint.

       Plaintiffs Complaint as cmTently plead does not adequately state a claim upon which

relief may be granted in this Court. Plaintiff is advised that Federal Rule of Civil Procedure 8

provides that a civil complaint should include a "shmt and plain statement of the claim showing



        1
          A four-pait test detennines whether Rooker-Feldman bars a suit from going forward:
(1) that plaintiff in the federal suit lost in the state comt proceeding; (2) that the state comt
determination is at the core of the federal lawsuit; (3) that the federal lawsuit seeks review and
rejection of the state court verdict; and (4) that the state comtjudgment was entered prior to the
commencement of the federal action. 1vfcKeithen v. Brown, 481 F.3d 89, 97 (2d Cir 2007);
Chapman v. Trout, 2011 WL 2160941; see also Exxon Mobil Corp. v. Saudi Basic Indus/. Corp.,
544 U.S. 280, 284, 287 (2005).


Page 4 -OPINION & ORDER
that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). In this case, the Complaint does not

present the details and context necessary for the Court to understand either plaintiffs claims or

the facts underlying those claims.

       The Court is mindful of the latitude given to pro se litigants, however, and plaintiff will

be given leave to file an amended complaint. In drafting his amended complaint, plaintiff should

take care to include sufficient factual detail to allow the Court to better understand the nature of

his claims, although not so much detail that the amended complaint is not "short and plain," as

required by Rule 8.

                                          CONCLUSION

       For the reasons set f01ih above, the Complaint (doc. 1) is DISMISSED with leave to

amend. Plaintiff shall have sixty (60) days from the date of this Order in which to file an

amended complaint. Plaintiff is advised that failure to file an amended complaint within the

allotted time will result in the entry of a judgment of dismissal, though plaintiff may move the

Comi for an extension of time if there is good cause. The Comi defers ruling on Plaintiffs' IFP

petition pending the filing of the amended complaint. Finally, the Comt grants in part plaintiffs

Motion for Appointment of Pro Bono Counsel. (doc. 4) The appointment of counsel is made only

for the specific and limited pmpose of reviewing this case with plaintiff and discussing options

to proceed. The appointment shall not exceed three hours in length.
                                  ·,oftc.-
       rt is so ORDERED this _o_"_ day of March, 2019.



                                          {t_Le_,cCil~~L/
                                           ANN AIKEN
                                     United States District Judge




Page 5 -OPINION & ORDER
